The provisions of Gen. Laws cap. 36, §§ 15 and 16, have no application in a case of this kind. This is not a case brought to recover compensation for bodily injury or damage to property by reason of defect, want of repair, or insufficient railing, in or upon a public highway, causeway, or bridge, but is an action, brought by an owner of land, buildings, and place of business abutting upon a public highway, for damages to his business by reason of the negligent delay of the city of Woonsocket in constructing a sewer in said highway. *Page 135 
There is no necessity in such a case for notice to the city under the terms of said section 16; a compliance with Gen. Laws cap. 36, § 12, is sufficient.
The second count of the declaration sufficiently avers that the blasting therein referred to was conducted by or in behalf of the city of Woonsocket. 10 Am.  Eng. Ency. L.2d ed. 252, and cases cited.
The demurrer must, therefore, be overruled.